Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 24, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  161127(36)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  In re R.J. WHISMAN, Minor.                                        SC: 161127                                          Justices
                                                                    COA: 349933
                                                                    St. Joseph CC Family Division:
                                                                        2013-001005-NA
  _______________________________________/

         On order of the Chief Justice, the motion of respondent-appellant to waive fees is
  GRANTED. The Clerk of Court is directed to issue a refund for the filing fee that was
  paid for the application for leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 24, 2020

                                                                               Clerk